NEWS BULLETIN For Further Information: AT OLD REPUBLIC: AT FINANCIAL RELATIONS BOARD: A.C. Zucaro Leslie Loyet Chairman & CEO Analysts/Investors (312) 346-8100 (312) 640-6672 lloyet@mww.com FOR IMMEDIATE RELEASE NYSE:ORI THURSDAY, JULY 23, 2009 OLD REPUBLIC REPORTS SECOND QUARTER AND FIRST HALF 2009 RESULTS CHICAGO – July 23, 2009 – Old Republic International Corporation (NYSE: ORI), todayreported the following results for the second quarter and first half of 2009: Financial Highlights (unaudited; amounts in millions except per share data and percentages) Quarters Ended June 30, Six Months Ended June 30, 2009 2008 Change 2009 2008 Change Operating Revenues $ 912.2 $ 937.4 -2.7 % $ 1,790.7 $ 1,888.1 -5.2 % Net Operating Income (Loss) (49.6) (49.9) 0.7 (103.5) (69.6) -48.7 Net Income (Loss) $ (15.8) $ (364.7) 95.6 % $ (69.8) $ (383.8) 81.8 % Diluted Earnings Per Share: Net Operating Income (Loss) $ (0.21) $ (0.22) 4.5 % $ (0.44) $ (0.30) -46.7 % Net Income (Loss) $ (0.07) $ (1.58) 95.6 % $ (0.30) $ (1.66) 81.9 % Cash Dividends Per Share $ 0.17 $ 0.17 - % $ 0.34 $ 0.33 3.0 % Ending Book Value Per Share $ 15.93 $ 17.59 -9.4 % The Company’s second quarter operating results, which exclude net realized investment gains or losses, were basically flat year-over-year, while first half 2009 performance reflected a greater operating loss when compared to the same period one year ago. Second quarter operating results were enhanced mostly by lower production and operating expenses in Old Republic’s mortgage guaranty line and much stronger revenue growth in its title insurance segment. General insurance pretax earnings for both the quarter and year-to-date periods were dampened by the combination of lower earned premiums and moderately higher loss costs for certain coverages. The net loss for the latest quarter and first half was reduced by deferred income tax credits that could not be recognized previously due to the requirements of accounting rules. The tax credits apply to losses from other than temporary investment impairments originally recorded in the second quarter of 2008. -more- Old Republic International Corporation Add 1 Consolidated Results – The major components of Old Republic’s consolidated results and other data for the periods reported upon are shown below: Quarters Ended June 30, Six Months Ended June 30, 2009 2008 Change 2009 2008 Change Operating revenues: General insurance $ 507.0 $ 561.3 -9.7 % $ 1,030.8 $ 1,142.9 -9.8 % Mortgage guaranty 166.5 173.6 -4.1 337.8 346.1 -2.4 Title insurance 219.0 179.3 22.1 379.3 346.4 9.5 Corporate and other 19.5 22.9 42.7 52.5 Total $ 912.2 $ 937.4 -2.7 % $ 1,790.7 $ 1,888.1 -5.2 % Pretax operating income (loss): General insurance $ 46.4 $ 56.3 -17.5 % $ 104.6 $ 146.1 -28.4 % Mortgage guaranty (137.9) (140.7) 2.0 (282.5) (263.1) -7.4 Title insurance 5.6 (4.5) 222.7 (3.4) (17.2) 80.0 Corporate and other (0.1) 1.4 2.4 6.0 Sub-total (86.0) (87.5) 1.7 (178.8) (128.1) -39.6 Realizedinvestmentgains (losses): From sales 0.3 6.8 0.3 7.7 From impairments - (437.3) - (437.3) Net realized investment gains (losses) 0.3 (430.5) 0.3 (429.6) Consolidated pretax income (loss) (85.6) (518.1) 83.5 (178.4) (557.7) 68.0 Income taxes (credits) (69.8) (153.3) 54.5 (108.6) (173.9) 37.5 Net income (loss) $ (15.8) $ (364.7) 95.6 % $ (69.8) $ (383.8) 81.8 % Consolidatedunderwriting ratio: Benefits and claims ratio 78.8 % 82.0 % 81.3 % 79.3 % Expense ratio 42.3 39.1 41.0 39.1 Composite ratio 121.1 % 121.1 % 122.3 % 118.4 % Components of diluted earnings per share: Net operating income (loss) $ (0.21) $ (0.22) 4.5 % $ (0.44) $ (0.30) -46.7 % Net realized investment gains (losses) 0.14 (1.36) 0.14 (1.36) Net income (loss) $ (0.07) $ (1.58) 95.6 % $ (0.30) $ (1.66) 81.9 % Cash dividends paid per share $ 0.17 $ 0.17 - % $ 0.34 $ 0.33 3.0 % Note: In this and all other tables and statements:• Dollar amounts are stated in millions, except per share data. • Calculations of book value and earnings per share exclude certain shares owned by the Company’s Employee Savings and Stock Ownership Plan. Refer to Note (a) of the Notes to Accompanying Financial Summaries. The above table shows both operating and net income to highlight the effects of realized investment gain or loss recognition and any non-recurring items on period-to-period comparisons. Operating income, however, does not replace net income computed in accordance with the Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (“ASC”) as a measure of total profitability. The recognition of realized investment gains or losses can be highly discretionary and arbitrary due to such factors as the timing of individual securities sales, recognition of estimated losses from write-downs for impaired securities, tax-planning considerations, and changes in investment management judgments relative to the direction of securities markets or the future prospects of individual investees or industry sectors. Likewise, non-recurring items which may emerge from time to time, can distort the comparability of the Company’s results from period to period. Accordingly, management uses net operating income, a non-ASC financial measure, to evaluate and better explain operating performance, and believes its use enhances an understanding of Old Republic’s basic business results. -more- Old Republic International Corporation Add 2 General Insurance Results – First half 2009 general insurance pretax operating earnings were largely affected by an approximate 11 percent reduction in premium volume and slightly higher claims and expense ratios. The following table shows these effects. General Insurance Group Quarters Ended June 30, Six Months Ended June 30, 2009 2008 Change 2009 2008 Change Net premiums earned $ 440.7 $ 494.2 -10.8 % $ 898.1 $ 1,007.0 -10.8 % Net investment income 63.5 62.6 1.4 127.0 127.1 -0.1 Pretax operating income (loss) $ 46.4 $ 56.3 -17.5 % $ 104.6 $ 146.1 -28.4 % Claims ratio 75.9 % 76.0 % 75.3 % 72.9 % Expense ratio 26.8 24.5 26.2 24.5 Composite ratio 102.7 % 100.5 % 101.5 % 97.4 % Earned premiums for a large majority of insurance coverages continued to trend lower in this year’s first half. As in the recent past, premium growth has been constrained by the combination of a moderately declining rate environment during the last three years or so and by recessionary economic conditions. These conditions affect such factors as sales and employment levels, both of which are important bases upon which premium rates are applied. Overall claim ratios did not change measurably quarter-over-quarter, but registered a 3.3 percent rise in the claim ratio to 75.3 percent in this year’s first half.
